DETAILED ACTION
This non-final rejection is responsive to the RCE filed 29 December 2021.  Claims 1-21 are pending.  Claims 1 and 12 are independent claims.  Claims 1 and 12-20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The claims have been found allowable, pending the filing of a terminal disclaimer.

Allowable Subject Matter
Claims 1-21 have been found to be allowable (pending filing of a terminal disclaimer), for the following reasons:
Regarding independent claims 1 and 12:
The prior art of record broadly discloses a user performing a gesture in front of a camera and the gesture is compared to samples stored in a database in order to authenticate the user.  The prior art of record also teaches randomly selecting patterns for unlocking devices; the user following a pattern on the device; and displaying an avatar during the authentication process.  Specifically, Delean teaches a system which prompts a user to perform a gesture; the user performs this gesture in front of a camera; and this gesture is compared to samples stored in a database.  Further, Bozarth also teaches being able to randomly select patterns for unlocking the device.  Moreover, Chaudhry teaches presenting a dot on screen for the user to follow during the authentication process.  Lastly, Herger teaches using an avatar during the authentication process.  The user performs textual inputs which are contemporaneous with the facial expressions of the avatar.

However, the prior art of record does not explicitly teach selecting a facial gesture from a database, translating the gesture into an animated avatar for display which is representative of the a user performing the selected gesture and the avatar including a face, wherein the a prompt is displayed to the user to perform the gesture performed by the avatar for matching and authentication.  Specifically, Herger does teach using an avatar during the authentication process.  However, Herger teaches the user performing textual input which are contemporaneous with the facial expressions of the avatar.  In other words, Herger does not teach the user performing the facial gesture as directed by an avatar for authentication purposes.  Moreover, Weiss displays an image of a body part and captures the user presenting the body part to the camera; however, Weiss does not explicitly teach translating the selected gesture into an animated avatar wherein the avatar is representative of the user that includes a face.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claim 12).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1 and 12, define patent ability of the claims over the prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,803,157 B2 in view of Chaudhri (US 8,856,541 B1) and Delean (US 2014/0267009 A1)



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145